The Supreme Court affirmed the judgment of the Common Pleas on the 26th of May, 1884, in the following opinion:
Per Curiam.
It was not a proper objection to the admission of the Craven bond that thirty-eight years had elapsed since its execution. That fact might raise a presumption of payment, but as that presumption was not . conclusive, but open to rebuttal, we cannot see on what principle-, .the court was asked to refuse it as evidence. As well might exception be taken to the the admission of a note because, from its date, it appeared to be barred by the statute of limitations; in neither case could there be judgment upon the paper one way or the other, until it was admitted, and then only' under the instruction of the court. The other objection to the. bond is so trifling, and so purely technical, that we think it was properly disregarded. The records of the Orphans’ Court, and of the Register’s office, exhibiting the order of sale, approval of the bond, &c., and the settlement of Craven, the administrator, were properly admitted; and so was the decree of distribution with the Auditor’s report showing the amount due and unaccounted for, of moneys arising from the sale of the real estate. This report was opened at the instance of the defendant, in order to give him an opportunity to be heard; whatever objection he had to that report he might then have interposed; or he might have had a review of the decree; but as the matter now stands he is concluded, and we must take the judgment of the court as final.
Judgment Affirmed.